Appellant was convicted of cattle theft and his punishment assessed at the lowest prescribed by law.
Appellant claims that the evidence is insufficient to sustain the verdict. Within this he claims that before a prosecution was begun he voluntarily returned the stolen animal and could therefore be convicted only for a misdemeanor. Also that he took the stolen animal by mistake, honestly believing at the time that it was his mother's cow, who had authorized him to sell it. The question of his sanity also was raised in the case.
We have carefully studied the evidence and in our opinion it was amply sufficient to sustain the conviction and show a fraudulent taking with intent to convert the property to his own use and benefit without the consent of the owner, etc.
The court submitted the case and all the issues raised in it in a fair and full charge to which there is no complaint. Every issue was found against appellant.
It would serve no useful purpose in this or any other case to take up and recite the evidence in detail on any of the questions in the case. The judgment will therefore be affirmed.
Affirmed.